Citation Nr: 0510858	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  97-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee 
disability, claimed as tendinitis.

3.  Entitlement to service connection for residuals of a nose 
injury.

4.  Entitlement to service connection for headaches due to a 
cyst or head trauma.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to service connection for arthritis of the 
left hand, low back, right shoulder, and right ankle.

7.  The propriety of the initial noncompensable rating for 
residuals of a fracture of the right 5th finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to April 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In an April 1994 statement of record, the veteran raised 
claims of entitlement to service connection for hypertension 
and for bilateral vision loss, and petitioned to reopen his 
claim of entitlement to service connection for tinnitus.  
These issues have not been developed by the RO and are 
referred to the RO for appropriate disposition.

In October 2001, the Board remanded the case to the RO for 
further development.

The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss is adjudicated 
in the reasons and bases section below, in which the claim is 
reopened.  The underlying issue of entitlement to service 
connection for bilateral hearing loss, and the claim for 
service connection for a right knee disability, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  In a November 1996 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
hearing loss.
 
3.  Evidence added to the record since the November 1996 
rating decision that denied the appellant's claim of service 
connection for hearing loss, was not previously submitted to 
VA decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the case 
with respect to that claim.

4.  The appellant does not currently have residuals of a nose 
injury.

5.  A headache disorder was not manifested in service; and 
there is no competent credible evidence of a nexus between 
any current headache disorder and his active service or any 
complaints treated therein.

6.  A chronic acquired psychiatric disorder was not 
manifested in service; a psychosis was not manifested in the 
first post-service year; and there is no competent credible 
evidence of a nexus between the veteran's current psychiatric 
disorder and his active service or any complaints treated 
therein.

7.  The evidence shows that the veteran's arthritis of the 
left hand is related to service.

8.  Credible evidence has not been presented that the 
veteran's arthritis disorder of the low back had an onset 
during active military service, or within a year thereafter.

9.  Credible evidence has not been presented that the 
veteran's arthritis disorder of the right shoulder had an 
onset during active military service, or within a year 
thereafter.

10.  Credible evidence has not been presented that the 
veteran's arthritis disorder of the right ankle had an onset 
during active military service, or within a year thereafter.

11.  Residuals of a fracture of the right 5th finger are 
manifested by arthritic changes and pain on motion; ankylosis 
is not demonstrated.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision, which denied the 
veteran's claim of service connection for hearing loss, is 
final.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1996).

2.  Evidence received since the November 1996 rating decision 
is new and material; the claim of entitlement to service 
connection for hearing loss, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  Residuals of a nose injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).

4.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
Part 4, § 3.303 (2004).

5.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 3.303, 3.307, 3.309 (2004).

6.  An arthritis disorder of the left hand was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
Part 4, §§ 3.303, 3.307, 3.309 (2004).

8.  An arthritis disorder of the low back was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 3.303, 3.307, 3.309 (2004).

9.  An arthritis disorder of the right shoulder was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 3.303, 3.307, 3.309 (2004).

10.  An arthritis disorder of the right ankle was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 3.303, 3.307, 3.309 (2004).

11.  The criteria for a compensable evaluation for residuals 
of a fracture of the right fifth finger have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), Part 
4, Diagnostic Code 5227 (2002); Diagnostic Codes, 5003, 5010, 
5227 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in November 2003, and in the 
statement of the case and supplemental statements of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In March 2004 the case was readjudicated, satisfying the 
timing requirements of the VCAA.  VCAA-compliant notice was 
not (and could not have been) provided to the veteran prior 
to the first unfavorable adjudication of this case; that 
adjudication occurred before the VCAA existed.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  The 
record reflects that the RO has made reasonable efforts to 
obtain relevant medical evidence adequately identified by the 
appellant in support of his claim.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Analysis

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions, including those 
stated at hearings before the RO in September 1998 and 
October 1999; military records, such as service medical 
records; and other medical records, including VA medical and 
private medical records including treatment and examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in its entirety, all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will summarize the relevant evidence, and focus 
specifically on what the evidence shows, or fails to show, 
with respect to each claim.

A.  Application to Reopen Claim Based on New and Material 
Evidence

In a January 1994 rating decision, the RO denied a claim of 
entitlement to service connection for hearing loss, on the 
basis that there was no showing of hearing loss in service or 
currently.  The record shows that the veteran was notified of 
that decision and of his appellate rights, and that he 
initiated an appeal by filing a notice of disagreement.  
After the RO provided a statement of the case on the issue, 
however, the veteran did not perfect his claim by filing a 
substantive appeal, and the rating decision therefore became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1994).

In a November 1996 rating decision, the RO denied the 
veteran's petition to reopen his claim of entitlement to 
service connection for hearing loss on the basis that new and 
material evidence had not been submitted.  The veteran did 
not perfect his claim, and the November 1996 rating decision 
therefore became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1994).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran filed his application to 
reopen a claim for service connection for hearing loss in 
August 1998.  

As applicable to the present appeal, the provisions of 38 
C.F.R. § 3.156(a), provide that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection status in the RO's rating decision of November 
1996.
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Impaired hearing 
will be considered to be a disability for VA purposes when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 40 decibels or more; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.
 
The evidence received since the November 1996 rating 
decision, includes service medical records, service personnel 
records including report of accident, private and VA medical 
records including reports of VA examinations, lay statements 
from the veteran and another, and transcripts of two hearings 
before the RO.

The additional evidence received since the November 1996 
rating decision includes a VA medical record dated in August 
1996, which contains an assessment of mixed hearing loss in 
both ears, and contains an audiogram.  That audiogram 
indicates that in August 1996 the veteran currently had 
impaired hearing in both ears as defined under 38 C.F.R. § 
3.385.  The audiogram graphically shows findings indicating 
that auditory thresholds in two frequencies (500 and 1000) 
exceeded 40 decibels in the right ear; and indicating that 
auditory thresholds in three frequencies (500, 1000, and 
4000) exceeded 26 decibels in the left ear.  See 38 C.F.R. § 
3.385.  

The Board determines that new and material evidence has been 
submitted, particularly the additional evidence contained in 
the August 1996 VA medical record just discussed above.  This 
evidence is neither cumulative nor redundant, and  bears 
directly and substantially upon a specific matter under 
consideration, that is, whether there is a current hearing 
loss, which is not shown in evidence at the time of the 
November 1996 rating decision.  The additional evidence, in 
particular the additional evidence contained in the August 
1996 VA medical record, indicates that the veteran has a 
current bilateral hearing loss.  Also, during the October 
1999 hearing the veteran testified that he experienced the 
sound of firing a lot of weapons as a weapons instructor.  
This evidence combined with evidence previously available 
from service documents showing an award for rifle 
competition, indicates a significant level of noise exposure, 
and must be considered in order to fairly decide the merits 
of the claim

Therefore, there is evidence submitted since November 1996 
which was not previously submitted, is not cumulative or 
redundant, and bears directly and substantially upon the 
specific matter under consideration; and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The Board therefore determines that new and material 
evidence has been submitted.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for bilateral hearing loss, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).  
However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance to the appellant is 
required to comply with the duty to assist.  This is detailed 
in the REMAND below.



B.  Entitlement to Service Connection 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. § 
3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Congenital or developmental defects, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c)

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases, including arthritis and psychoses, 
manifesting themselves to a certain degree within one year 
after service must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms such 
as itching.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence. Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Moreover, as the veteran 
has not been demonstrated to be a medical expert, his 
statements and testimony regarding matters of medical 
diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The appellant is claiming entitlement to service connection 
for the following disorders, which he claims are linked to 
his period of active service.

1.  Residuals of a Nose Injury.

The appellant is claiming entitlement to service connection 
for residuals of a nose injury sustained during active 
service.  During an October 1999 hearing before the RO, he 
testified that during service he was injured when he walked 
into the end of an antenna which went up into his nostril.  
He testified that the injury caused internal damage and that 
ever since, he has had problems with his nose running and 
bleeding sometimes, as well as problems with breathing.

Service medical records show that he was seen in late 
September and in October 1978, for complaints of bleeding 
after an injury causing trauma to the right side of the nose 
and right eye in September 1978.  

However, there is no competent medical evidence of current 
residuals of any injury to the nose in service.  During the 
most recent examination addressing this matter, by VA in 
February 2004, on examination the examiner found no pain to 
palpation of the paranasal sinuses nor abnormalities over the 
upper nose.  The airways were adequate in breathing and there 
were no abnormalities in the nasal cavity.  The extraocular 
muscles were intact, and the eyes appeared normal.  The 
examiner noted the presence of a small two to three mm well 
healed small scar in the left medial canthus of the lower 
eyelid.  The report concluded with an impression that there 
was no nasal injury due to the antenna accident, and that the 
inservice injury was not related to the veteran's headaches.  
The examiner opined that there was no connection with any of 
the veteran's complaints of headache and service, and 
specifically with the incident of the antenna and the 
nostril.

Thus, as reflected in the February 2004 examination report, 
there is no competent evidence of current residuals of a nose 
injury during service as claimed by the veteran - internal 
nose damage with nose running and bleeding, as well as 
problems with breathing.  The remainder of the medical record 
also contains no evidence of any current residuals as 
claimed. 

The board notes that the report of a June 2002 VA examination 
for nose, sinus, larynx, and pharynx contains an impression 
that the veteran's reported history was certainly consistent 
with a traumatic injury to the ethmoid sinus region, which 
can certainly trigger chronic sinusitis and epistaxis.  
However, on examination, the nasal cavity appeared to be 
within normal limits, and there are no actual findings or 
diagnosis of any chronic sinusitis or epistaxis condition.  

While the veteran believes that he has residuals of a nose 
injury related to his military service, he is a layman, and 
as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, the Board finds that service connection is not 
warranted because a preponderance of the evidence shows that 
the veteran is not currently diagnosed with a residual of 
nose injury in service.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection). Therefore, based on the foregoing, 
service connection for residuals of nose injury is denied.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2004).

2.  Headaches Due to a Cyst or Head Trauma.

The veteran claims entitlement to service connection for 
headaches, claimed as due to a cyst or head trauma.  The 
Board finds that the preponderance of the evidence is against 
a finding that the veteran has any current headaches disorder 
related to his service.  

The veteran's service medical records from active duty show a 
few isolated complaints of headaches.  During service, the 
veteran was treated in September 1978 for an injury to the 
nose which caused bleeding but the service medical treatment 
records at that time and subsequently do not show that this 
was associated with complaints of headaches.  The veteran was 
treated for headaches and nausea in February 1982.  The 
assessment at that time was to rule out acute 
gastroenteritis.  In August 1984, the veteran was seen 
following a racquet ball injury to the right eye.  No 
complaints of headaches are associated with those treatments.  
The veteran was seen in November 1986 for complaints of side 
pain and headaches for three days.  This was not associated 
with trauma, and the assessment at that time was side pain.  
In June 1989, the veteran was treated for a chin laceration.   

While the veteran was seen on a few occasions during service 
with complaints of headaches, the medical records as a whole 
show that such headaches were acute and transitory and 
resolved without residual disability.  None of the injuries 
involving the head involved simultaneous complaints of 
headaches.  A chronic headache disorder was not shown in 
service.  

VA treatment records show that the first clinical record of 
headaches after service is in August 1996, when the veteran 
was seen for complaints of headaches for the past one and 
one-half years.  At that time the diagnosis was headaches.  
He was seen in January 1997 for complaints of migraine 
headaches.  

He was evaluated for headaches in October 1998.  A report of 
CT examination of the head in April 1998 contains an 
impression that the CT showed a rounded lesion in the third 
ventricle, probably a colloid cyst, which could also be a 
small meningioma. The report of an EEG in October 1998 was 
within normal limits, with no definite focal abnormalities or 
epileptiform activity.  The report of a MRI examination in 
October 1998 contains an impression that there is relatively 
extensive deep white matter disease, and a watershed 
infarction in the region of the left middle and posterior 
cerebral artery watershed territory.

VA hospital records in April 2002, show that the veteran was 
treated for a history of headache, lightheadedness, and 
dizziness.  At that time he underwent a right frontal 
craniotomy, and microsurgical resection of colloid cyst in 
treatment to remove a diagnosed third ventricle colloid cyst.  

The report of a June 2002 VA examination for cranial nerves 
shows that the veteran was examined for headaches.  The 
examiner noted that the veteran reported that he had never 
had a problem with headaches until April 2002, but that the 
veteran had previously complained of headaches before then.  
The veteran reported he had had a very significant problem 
with headaches since his April 2002 surgery to remove the 
colloid cyst.  He now had constant headache, located over the 
right frontal area, which is prostrating for 30 to 60 
minutes, two to three times a day.  

After examination, the report contains a diagnosis of 
headaches secondary to a small colloid cyst of the third 
ventricle, diagnosed in April 1998.  The examiner opined that 
the veteran had some postoperative headaches, and that this 
colloid cyst and the headaches resulting from it cannot be 
related to any trauma experienced in service.

The report of an October 2002 VA examination of the veteran's 
headaches contains findings and opinions essentially the same 
as that of the June 2002 VA examination report.

The report of a February 2004 VA examination for neurological 
disorders shows that the veteran reported complaints of 
headaches, which were severe and almost all the time, and 
which began after his surgery to remove an intracranial, 
(vertex) cyst containing a blood clot almost two years 
before.  The veteran also related a history of injury in 
service involving an antenna which entered the skin in the 
right medial canthus through the skin of the right medial 
lower lid.

After examination, the examination report contains an 
impression of headaches dating to a postoperative 
neurosurgical procedure to remove an intracranial cyst blood 
clot some two years ago.  The examiner opined that the 
antenna nostril accident was not related to the headaches as 
the veteran stated it started only after his cranial surgery; 
and that there was no connection between any of the 
complaints of headache with active service, and specifically 
with the incident of the antenna and the nostril.  

A subsequent VA examination for neurological disorders in 
February 2004 shows a similar history of injury in service.  
The veteran reported symptom complaints, and after 
examination, the impression was that the veteran had 
headaches with features both of muscle contraction, tension-
type headache, and some features suggestive of migrainous 
component.  The examiner opined that he did not think there 
was any real relationship between the headaches and accidents 
in service.

There are no medical opinions to the contrary.  There also is 
no evidence otherwise showing that the veteran's headache 
disorder is related to trauma during service or otherwise 
related to service, and there is no opinion or other medical 
evidence to link the intracranial cyst blood clot to service.

While the veteran believes that he has a headaches disorder 
related to his military service, he is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Based on the foregoing, the Board concludes that a claimed 
headaches disorder was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for a cervical spine disorder, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

3.  A Psychiatric Disorder.

The veteran is claiming that he has an acquired psychiatric 
disorder that is related to service, to include as due to 
head injury. 

The Board notes that the medical record contains competent 
evidence of a current psychiatric disorder.  Most recently, 
the report of the February 2004 VA examination for mental 
disorders contains a diagnosis of adjustment disorder with 
depressed mood in partial remission.  Because the record 
contains competent medical evidence of current acquired 
psychiatric disorder, and no evidence to the contrary, the 
Board concedes the presence of such disorder.  Therefore, the 
remaining question is whether such disability was incurred in 
or aggravated by active military service, or may be presumed 
to have been incurred in service.  See 38 C.F.R. Part 4, §§ 
3.303, 3.307, 3.309 (2004).

The veteran's service medical records do show a provisional 
diagnosis of adjustment disorder in June 1988, associated 
with treatment at that time for a knife wound.  At that time, 
on consultation the assessment was status post knife wound.  
No psychiatric finding was made.  No other service medical 
record shows complaints or findings referable to a 
psychiatric problem.  Although there are records of other 
injuries involving the head, none of these were associated 
with contemporaneous psychiatric complaints or findings.  

The first evidence after service of psychiatric problems is 
shown in VA treatment records in August 1996, when the 
veteran was diagnosed with major affective disorder.  VA 
hospital records in 1997 show diagnoses of generalized 
anxiety disorder with significant depression and auditory 
hallucinations.

The report of a VA psychiatric evaluation in April 1998 shows 
that the veteran reported a history of problems since the 
1980s associated with problems with his wife.  After 
examination, the diagnosis was schizoaffective disorder vs 
major depression, recurrent, with psychotic features.  
Subsequent VA treatment records in 1998 show assessments of 
psychosis.  

The report of a December 1998 VA examination shows that the 
examiner reviewed the claims file.  The report contains a 
narrative history and discussion of an examination of the 
veteran.  After mental status examination, the report 
contains a diagnosis of psychosis, not otherwise specified.  
The examiner noted that an MMPI was consistent with the 
diagnosis.  The examiner opined that the present condition 
was the same as that which was found in service; and the 
marked change in behavior after the injury with the antenna.  
The examiner noted he could not locate specific information 
about the accident in the claims file.  An associated  
Minnesota Multiphasic Personality Inventory-II (MMPI) report 
contains an impression that the veteran's profile can 
certainly be consistent with a psychotic disorder.  The MMPI 
examiner opined that he could not rule out the possibility of 
a schizo-affective disorder.  

VA hospital reports in September 2001 and February 2002 
contain a diagnosis of schizophrenia.

The report of a June 2002 VA examination for mental disorders 
shows that after mental status examination, the report 
contains a diagnosis of impulse disorder, not otherwise 
specified.  The examiner noted past diagnoses of adjustment 
disorder, personality disorder, and schizophrenia in the 
past.  The examiner opined that he did not find evidence of 
the first two or that the veteran met the criteria for a 
diagnosis of schizophrenia.  The examiner stated that the 
veteran had a history of poor impulse control of unknown 
etiology.  He opined that he did not find evidence of a link 
to the 1978 head injury when an antenna went up the veteran's 
nostril.  The examiner opined that he could offer no opinion 
as to etiology, but he did not see any evidence suggesting 
that the veteran's reported problems were related to his 
military service.

The report of an October 2002 VA examination for mental 
disorders shows that the examiner from the June 2002 
examination reviewed additionally supplied treatment records.  
After review, he stated that he stood by the conclusions of 
the earlier examination.  He opined that the most appropriate 
diagnosis was an impulse control disorder.

The report of a February 2004 VA examination for mental 
disorders shows that the examiner from the June and October 
2002 examinations reviewed the claims file and interviewed 
the veteran.  After mental status examination, the diagnosis 
was adjustment disorder with depressed mood in partial 
remission.  The examiner opined that he (1) found no evidence 
that the veteran met the criteria for a diagnosis of 
schizophrenia, (2) did not find any relationship to the 1988 
diagnosis of adjustment disorder with mixed disturbance of 
conduct, (3) did not find any evidence that any of his 
problems were secondary to a head injury in 1978.  He 
concluded with an opinion that it was difficult to know what 
was the date of onset for the current adjustment disorder, 
and that he did not find any evidence that it was related to 
service. 
  
Based upon a careful and considered review of the evidence, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran has an acquired 
psychiatric disorder related to service.  In this connection, 
the Board has considered the findings and opinion contained 
in the December 1998 VA examination report, in which the 
examiner opined that the present condition was the same as 
that which was found in service.  However, the examiner based 
that opinion as it relates to an accident in service, on a 
history as provided by the veteran.  He noted he could not 
locate specific information about the accident in the claims 
file.  

A diagnosis based solely on a history as related by the 
veteran, as it relates any current condition to service, 
constitutes no more than a transcription of a lay history, 
and therefore is not thereby transformed into competent 
medical evidence of a relationship between service and a 
current disorder.  See Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See 
also LeShore v. Brown 8 Vet. App. 406 (1995).  Further, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal.  The factual premise on which the 
December 1998 VA examiner based his opinion, is not shown to 
be valid on review of the service medical records.

Moreover, reports of subsequent VA examinations contain 
conclusions that are in opposition with that opinion.  Those 
latter examiners did not find evidence of a link with 
service, including the injury in which an antenna purportedly 
went up the veteran's nostril.  Moreover, the first diagnosis 
of a psychiatric disorder after service was several years 
after service, in 1996, when the veteran was diagnosed with 
major affective disorder.

Finally, there is no evidence of a psychosis dated within one 
year of separation from active duty service, such that 
service connection is warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  (2002). Accordingly, the claim 
must be denied.

The Board has considered the veteran's lay statements that he 
has an acquired psychiatric disorder as a result of his 
service.  To the extent that these statements may be intended 
to represent evidence of continuity of symptomatology, 
without more, these statements are not competent evidence of 
a nexus between an acquired psychiatric disorder and his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Accordingly, the veteran's claim for service 
connection for an acquired psychiatric disorder must be 
denied.

Based upon a careful and considered review of the evidence, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disorder, and his claim must therefore 
be denied.  In reaching this decision, the Board considered 
the "benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  38 C.F.R. § 3.102 (2003).

4.  Arthritis of the Left Hand, Low Back, Right Shoulder, and 
Right Ankle.

Regarding the claimed etiologies for the arthritis of the 
left hand, low back, right shoulder, and right ankle, the 
veteran testified in October 1999 that he jammed his thumb 
several times in service, which along with inservice 
participation in athletics, carrying weapons, and crawling, 
resulted in a compartment syndrome of the left hand.  And all 
of this also resulted in his claimed arthritis of the left 
hand.  He also testified that his claimed low back arthritis 
disability resulted from inservice injuries playing football 
and excessive weight bearing including carrying weapons.  He 
attributed his claimed right shoulder arthritis disability to 
weight bearing and crawling, without injuries, during 
service.  Finally, he testified that his claimed right ankle 
arthritis disability resulted from walking long marches 
during service.  

During a February 2004 VA examination the veteran reported 
that he injured his right shoulder and right ankle about 14 
years before when working on a pipeline.  He also reported 
that he had some type of seizure activities and fell and 
injured his left hand during service.

The medical record contains competent evidence of current 
disorders of arthritis of the left hand, low back, right 
shoulder, and right ankle.  Most recently, the report of a 
February 2004 VA orthopedic examination contains diagnoses of 
(1) status post injury of the left hand with degenerative 
joint disease; (2) degenerative joint disease of the lumbar 
spine with previously demonstrated lumbar disc disease by 
MRI; and (4) residuals of injury to the right shoulder with 
degenerative joint disease.  Previously, a June 2002 VA 
examination report shows that the veteran was diagnosed with 
degenerative arthritis of the right shoulder 
(acromioclavicular joint), right ankle (talonavicular joint), 
left hand (metacarpophalangeal articulation), and low back 
(facets L3, L4, and L5, and  bulging disc L5-S1, and small 
hemangioma L2).  Also, VA medical records include a May 2000 
report of a bone scan showing findings of degenerative 
changes in both wrists, both ankles and lower lumbar spine.  

Because the record contains competent medical evidence of 
current arthritis disorders of the left hand, lumbar spine, 
right shoulder, and right ankle, and no evidence to the 
contrary, the Board concedes the presence of such 
disabilities.  

Thus the question regarding each of these claimed 
disabilities becomes whether such disabilities were incurred 
in or aggravated by active military service, or became 
manifested to a compensable degree within one year of 
separation from active duty.  The veteran's service medical 
records show no clinical evidence indicating arthritis in any 
of the claimed skeletal joint areas.  Nor is there evidence 
of arthritis in the right hand, low back, right shoulder, or 
right ankle shown within one year of service.

i.  Left Hand

Service medical records do not show any complaints or other 
indication of a left hand injury, although he was treated for 
a sprain of the left thumb in September 1977.  Service 
medical records show that the veteran fainted in January 
1977.  This episode is relevant because during recent 
examination in February 2004, the veteran reported that he 
had some sort of seizure and fell and injured his left hand.  
Though none of the service medical records indicate that the 
veteran injured his left hand in general, he was seen in 
September 1977 for treatment of a jammed left thumb with a 
history of dislocation two weeks before, and current 
reinjury.  This was diagnosed as a sprain of the left thumb.

After service, private medical records show that the first 
clinical evidence showing a problem with the left hand is in 
the late 1990s.  In April 1998, the veteran was assessed as 
having Volkmann's ischemic contracture of the left forearm 
and hand with obvious vascular compromise and probable joint 
contractures of the joints of the hands and fingers.  That 
month he underwent fasciotomies of the left hand and forearm.

In a May 1998 statement, Susan Melton, RNP, stated that the 
veteran had suffered an injury that had caused compartment 
syndrome, nerve damage, and tissue damage to the left hand, 
wrist, and arm, requiring inpatient care and surgery to 
correct the defect.  

During a February 2004 VA examination, the veteran reported a 
history indicating he apparently had some type of seizure 
activities and fell and injured his left hand some years 
before, and underwent surgery for carpal tunnel problem 
involving the left hand.  The veteran complained of pain in 
the left hand.  The examiner discussed past medical 
diagnostic records showing old trauma and degenerative 
changes involving the left hand.  After examination, the 
examiner diagnosed status post injury of the left hand with 
degenerative joint disease, and opined that the degenerative 
joint disease involving the left hand was a result of the 
previous injury to the left hand.  

Thus, the degenerative joint disease involving the left hand 
has been medically related to injury in service, and there is 
evidence of injury in service.  The veteran is entitled to 
have the benefit of the doubt resolved in his favor.  
38 U.S.C.A. § 5107.  Accordingly, the Board finds that the 
veteran has degenerative joint disease involving the left 
hand as a result of his military service.

ii.  Low Back

With respect to the low back, service medical records do not 
show any complaints or other indication of a back injury, 
except that during an annual examination in March 1977, the 
veteran reported complaints of recurrent low back pain.  The 
evaluation at that time was normal.  

After service, VA treatment records in January 1997 show that 
the veteran reported complaints including of low back pain, 
and show a diagnosis of degenerative joint disease.

During VA examination in December 1998, the veteran reported 
that he developed pain in his back after walking on a 
rucksack march in March 1982.  At the time of that 
examination, the veteran complained of pain in the right 
iliolumbar interval on forward flexion and side-bending, and 
of back pain on straight leg raising.  There was no evidence 
of spasm, and on X-ray examination of the lumbar spine, the 
impression was normal spine.  The December 1998 VA 
examination report does not contain a diagnosis pertaining to 
the lumbar spine.

A VA record of a bone scan in May 2000 contains an impression 
including degenerative change identified within the lumbar 
spine.  During a June 2002 VA examination, the examiner 
diagnosed low back degenerative arthritis.

The report of a VA examination in February 2004 shows that 
the veteran reported he has had low back pain for 
approximately 20 years.  He could not recall a specific 
injury to the lower back.  The examiner discussed past 
medical diagnostic records showing degenerative changes at 
the L3-L4, L4-L5, and L5-S1 levels.  After examination, the 
examination report contains a diagnosis of degenerative joint 
disease of the lumbar spine with previously demonstrated 
lumbar disc disease by MRI.  Noting there was no history 
specifically of lower back injury, the examiner opined that 
it was at least as likely as not that the demonstrated 
degenerative joint disease and disc disease involving the 
lumbar spine was a result of the general war and tear and 
aging process of the lower back.  

In sum, the veteran has not submitted evidence that the 
current lumbar spine disability was present prior to 1997, 
several years following his service separation.  Based on the 
absence of evidence of a lower back injury in service, the VA 
examiner in February 2004 indicated that his opinion was that 
degenerative joint disease and disc disease involving the 
lumbar spine was a result of the general wear and tear and 
the aging process of the lower back.  There are no opinions 
to the contrary linking any current arthritis of the lumbar 
spine to service.  

While the veteran believes that he has arthritis of the low 
back, related to his military service, he is a layman, and as 
such has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  Because the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).  Therefore, service 
connection for arthritis of the low back must be denied.  
Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002).

iii.  Right Shoulder and Right Ankle

With respect to the right shoulder and right ankle, during a 
February 2004 VA examination the veteran reported that he 
injured his right shoulder and right ankle about 14 years 
before when working on a pipeline.  He also has testified and 
attributed his claimed right shoulder arthritis disability to 
weight bearing and crawling, without injuries, during 
service, and attributed his claimed right ankle arthritis 
disability to walking long marches during service. 

Service medical records do not show any complaints or other 
indication of a right shoulder or right ankle injury during 
service, although there are treatment records pertaining to 
the left shoulder and left foot, and relating to a stab wound 
of the right chest.  

After service, in January 1997 the veteran underwent a 
bunionectomy involving the right foot, and in June 1997 he 
underwent another operation involving the right foot at the 
metatarsal head.

During a December 1998 VA examination, the veteran reported 
that he had sustained an injury to the left acromioclavicular 
joint after falling, and that he had sprained the right ankle 
during road marches and games.  X-ray examination of the 
right shoulder and right ankle was normal.  After 
examination, the impression included impingement rotator cuff 
bilateral right and left.  No diagnosis was made pertaining 
to the right ankle.

A report of a bone scan by VA in May 2000 shows that the 
veteran had degenerative changes in the right ankle.  During 
VA examination in June 2002, the diagnoses included right 
shoulder degenerative arthritis acromioclavicular joint; and 
right ankle degenerative arthritis ankle: degenerative 
arthritis talonavicular joint.

During a February 2004 VA examination, the examiner diagnosed 
residuals of injury to the right shoulder with degenerative 
joint disease.  That examiner stated that the veteran did 
have an injury to his right shoulder as described in the 
examination report.  Based on that history of injury, when a 
pipe hit his right shoulder, the examiner opined that the 
degenerative joint disease of the right shoulder was a result 
of this injury.  The examiner did not address the etiology of 
a right ankle disorder.

In the present case, the veteran has presented only evidence 
of a current right shoulder and right ankle disabilities, and 
no competent evidence to indicate any connection to military 
service has been offered.  The veteran has not submitted 
evidence of any right ankle or right shoulder disorder prior 
to the late 1990s; nor evidence of arthritis of the right 
ankle or right shoulder prior to 2000 and 2002, respectively. 

Although the February 2004 VA examiner linked the right 
shoulder disability to an injury in service as reported by 
the veteran, there is no evidence shown in service medical 
records of any such right shoulder injury involving being hit 
by a pipe.    

A diagnosis based solely on a history as related by the 
veteran, as it relates any current condition to service, 
constitutes no more than a transcription of a lay history, 
and therefore is not thereby transformed into competent 
medical evidence of a relationship between service and a 
current disorder.  See Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See 
also LeShore v. Brown 8 Vet. App. 406 (1995).  Further, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal.  There is no contemporaneous medical 
record showing a right shoulder injury during service, and 
there is otherwise no indication that the examiner in 
February 2004 based his opinion on anything other than a 
history as related by the veteran.  

In the absence of a credible indication that the veteran's 
right ankle disorder is related to service, there is clearly 
no competent evidence of record that would point to a 
required nexus in this context.  Thus, there is no basis for 
requesting a medical opinion to determine the etiology of the 
veteran's right ankle disorder.  See Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (VA not obligated to provide 
a medical examination or obtain a medical opinion unless 
claimant shows some causal connection between current 
disability and service).

While the veteran believes that he has arthritis of the right 
shoulder and right ankle, related to his military service, he 
is a layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against these claims, and that the claims must be 
denied.  Because the preponderance of the evidence is against 
this claims, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 2002).  Therefore, service 
connection for arthritis of the right shoulder and right 
ankle must be denied.  Because the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002).

IV.  Propriety of Initial Noncompensable Rating for Residuals 
of Fracture of Right 5th Finger

The veteran is claiming that he is entitled to higher initial 
rating than currently in effect for his service-connected 
residuals of a fracture of the 5th right finger. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board has 
reviewed all the evidence in the veteran's claims files, 
consisting of service medical records, VA and private 
treatment records, reports of VA examinations conducted, 
transcripts of hearings and other submissions by the veteran 
including lay statements.  For the purpose of reviewing the 
medical history of the veteran's service-connected disorder, 
see 38 C.F.R. §§ 4.1, 4.2, the Board reviewed medical 
evidence developed in connection with prior claims.  Only the 
evidence pertinent to the issue on appeal is discussed below.  
Also, in evaluating the veteran's claim, all regulations 
which are potentially applicable through assertions and 
issues raised in the record have been considered, as required 
by Schafrath.

In cases in which the veteran has appealed the initial rating 
assigned after service connection is established, as here, 
the Board must consider the initial rating, and, if 
indicated, the propriety of a staged rating from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119, 126-7 (1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

For digits II through V, the MP joint has a range of zero to 
90 degrees of flexion; the PIP joint has a range of zero to 
100 degrees flexion; and the DIP joint has a range of zero to 
70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71A, 
EVALUATION OF ANKYLOSIS OR LIMITATION OF MOTION OF SINGLE OR 
MULTIPLE DIGITS OF THE HAND, Note 1 (2003).

The criteria for rating ankylosis and limitation of motion of 
the digits of the hands, Diagnostic Codes 5216 to 5230, were 
revised effective August 26, 2002.  Since there was a change 
in regulation during the pendency of this appeal, the Board 
must consider each version of the regulation.  A review of 
the record shows that the RO considered the old and new 
criteria.  Therefore, the veteran was made aware of the 
changes. Bernard v. Brown, 4 Vet. App. 384 (1993). 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5010.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X- 
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned. 38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45 (2004).  The multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.

Under the former version of Diagnostic Code 5227, ankylosis 
of the 5th finger, in either the minor or major hand, was 
rated zero percent disabling.  See 38 C.F.R. § 4.71a (2002).  
A note to Diagnostic Code 5227 provided that extremely 
unfavorable ankylosis of the finger should be rated as 
amputation under Diagnostic Code 5155.  

Under Diagnostic Code 5230, as revised in August 2002, 
limitation of motion of the ring or little finger, in either 
the minor or major hand, is rated as 0 percent disabling.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5230 (2004).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

A review of the record demonstrates that the veteran 
sustained a fracture of the proximal phalanx of the 5th digit 
of the right hand during service.  In a February 1999 rating 
determination from which this appeal arises, the RO granted 
service connection for residuals of a fracture of the right 
fifth finger and assigned that disability a noncompensable 
disability evaluation, effective from March 1, 1993.

During VA examination in January 2001, the veteran reported 
complaints of constant pain in the right fifth finger with 
occasional locking.  He was taking Naprosyn and Tylenol daily 
with little relief.  He reported having swelling of the 
finger once or twice per week, and denied numbness.  He 
reported having increased pain with all activities and with 
weather changes.  He reported functional loss in that there 
was an inability to grip with the finger.  On examination of 
the right fifth finger, there was a slight enlargement of the 
PIP joint, with tenderness.  The veteran could extend the 
joint to 20 degrees and flex to 75 degrees, at which point he 
had onset of pain.  Grip was diminished 75 percent with the 
fifth finger.  Sensation was intact.  The report contains an 
impression of residuals, fracture, right fifth finger, with 
degenerative changes.  

During the recent VA examination in February 2004, the 
veteran reported complaints of occasional discomfort in the 
fifth finger of the right hand.  On examination of the fifth 
finger of the right hand, there was no evidence of ankylosis 
of the finger, which was freely movable.  The veteran could 
touch the palmar crease with the fifth finger and he had 
excellent grip involving the right hand, especially the fifth 
finger.  After examination, the diagnosis was status post 
injury fifth finger of the right hand with previously 
demonstrated minimal marginal spurring at the proximal 
interphalangeal joint and distal interphalangeal joint.  

A compensable evaluation is not warranted with respect to 
limitation of motion under the criteria in effect prior to 
August 2002, as ankylosis of any other finger than the thumb, 
index finger, or middle finger for both the major and minor 
hand was rated as noncompensably disabling.  An increased 
evaluation is also not warranted under the new rating 
criteria as limitation of motion of the ring or little finger 
currently warrants a noncompensable evaluation as does 
favorable or unfavorable ankylosis of the ring or little 
finger.  See Diagnostic Codes 5227 and 5230.  Even 
considering pain and the functional limitation it causes, 
this disability is not, and does not more nearly approximate, 
the equivalent of amputation of the finger at the PIP joint.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected right 
5th finger disability is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

	(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen a claim for service connection for 
bilateral hearing loss is granted. 

Service connection for residuals of a nose injury is denied. 

Service connection for a headaches disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for arthritis of the left hand is granted.

Service connection for arthritis of the low back is denied.

Service connection for arthritis of the right shoulder is 
denied.

Service connection for arthritis of the right ankle is 
denied.

A compensable evaluation for residuals of a fracture of the 
right 5th finger is denied.


REMAND

A remand is necessary for the following reasons.  First, in 
light of the Board's decision granting the veteran's petition 
to reopen his previously denied claim for service connection 
for bilateral hearing loss, a remand of the underlying 
service connection claim is necessary to accord the RO an 
opportunity to adjudicate this issue on a de novo basis.  

In this connection, the Board notes that the veteran served 
for nearly 15 years in the Army and had primary specialties 
including infantryman and light wheel vehicle mechanic.  His 
decorations include Excellence in Competition Badge Bronze, 
Rifle.  He has testified that he was a weapons instructor.  
All of this indicates that the veteran was most likely 
exposed to loud noise from gunfire and military vehicles, 
which is conceded here.  A VA examination is needed to 
determine the nature and etiology of any bilateral hearing 
loss.  

Second, a VA examination is needed with respect to the right 
knee service connection claim.  The veteran claims he has a 
right knee disability related to service.  The Board notes 
that service connection has been granted for a left knee 
disability.  Service medical records show that he was seen in 
December 1977 for right and left knee pain following an 
automobile accident three weeks before.  At that time, 
crepitus was observed in both of the knees and the assessment 
was chondromalacia.  Following service, VA records show that 
in February 1994, X-ray examination of the knees concluded 
with an impression of osteoarthritis, on the right greater 
than on the left.  Subsequent VA treatment records in the 
1990s and in 2000 show complaints and treatment of right knee 
pathology including degenerative joint disease, 
chondromalacia, and patellar femoral syndrome.  In August 
2001 the veteran underwent right knee arthroscopy and 
debridement.  The postoperative diagnosis was degenerative 
joint disease with other pathology noted.  There are no 
medical opinions of record as to the etiology of the 
veteran's right knee symptomatology.  A VA examination is 
needed to determine the nature and etiology of any right knee 
disorder.

Thus, in view of the foregoing, the Board finds that 
contemporaneous and thorough VA examinations should be 
conducted to determine the nature and etiology of any hearing 
loss disorder and right knee disorder.  Such examinations and 
opinions would be instructive with regard to the appropriate 
disposition of the claims under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should schedule the veteran 
for VA audiologic and orthopedic 
examinations to determine the nature and 
etiology of any hearing loss and right 
knee disability, respectively, as 
indicated below.  

With both examinations, all studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

A.  Audiologic Examination

For each ear, definitive findings and 
diagnoses should be made and recorded, to 
include pure tone audiometric thresholds, 
in decibels, for each of the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 
hertz, as well as speech audiometry using 
the Maryland CNC test (reported in 
percentages) for each ear.  

After reviewing the available medical 
records and examining the appellant 
(including obtaining a history from the 
veteran of noise exposure during and 
after service), the examiner should 
render comments specifically addressing 
the following question regarding each 
ear: If a hearing loss disability is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of, or was increased by, injury or 
disease incurred during active service, 
to include conceded exposure to noise or 
acoustic trauma due to documented gunfire 
and military vehicle noise.  

B.  Orthopedic Examination of the Right 
Knee

The orthopedic examiner should, based on 
the examination and review of the record, 
render comments specifically addressing 
the following question: If a right knee 
disability is diagnosed, and based upon 
an assessment of the entire record, is it 
at least as likely as not (probability of 
50 percent or better) that such disorder 
(a) is the result of  injury or disease 
incurred or aggravated during active 
service, or (b) in the case of arthritis, 
was manifest to a compensable degree 
within year of service discharge.  The 
examiner should comment on the inservice 
and post-service medical records showing 
injury and/or treatment during and after 
service, including an inservice knee 
injury in December 1977.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for hearing loss and 
readjudicate the claim for service 
connection for a right knee disability.  
If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


